DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matters which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matters include: a distance between the interior top wall and the tip of the lowermost annular sealing ridge of the plurality of annular sealing ridges being 0.566 inches (claim 10); a distance between the tip of each annular sealing ridge of the plurality of annular sealing ridges and the inner surface being 0.24 inches (claim 11) and the top wall includes a flat 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said pail" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,380,304) in view of Eddy (US 3,255,907).
Regarding claims 6 and 9, Anderson (figs. 9-10) discloses a lock-on closure 14 (capable of closing an open-top container having a sidewall ending in an outwardly protruding top rim having a substantially flat top surface) comprising: 
a molded plastic body 14 having a center deck and an integral annular peripheral channel portion with radially spaced apart inner and outer annular walls 90, 89 defining an inverted annular U- shaped channel having interior inner, top and outer surfaces and being configured for lockingly receiving said top rim and a portion of said sidewall in a plug fit;
 said outer wall 89 having an annular ledge 86 to lockingly abut an under surface of said outwardly protruding annular rim when the container rim is fully inserted into said annular channel, a top surface 88 of the annular ledge 86 defining a ledge plane; 
said interior inner surface having a primary seal for cooperation with the interior wall of said container provided by a plurality of annular sealing ridges 92, 94, 96 each 
a single, flexible sealing wiper 78 appendage integrally depending from the interior top wall of said inverted U-shaped channel so as to deformingly contact the top surface of said outwardly protruding rim when said rim is fully inserted into said channel to form a secondary seal with -3-App. No.: 15/919,654 5723-299965said container which secondary seal reacts to pressure within the container to increase in sealing effect.  
Anderson fails to disclose the sealing wiper 78 being angled downwardly and inwardly by about 20 degrees toward said interior inner surface and said primary seal.
However, Eddy teaches a sealing wiper 5 being angled downardly and inwardly by about 20 degrees toward the inside of a container figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have angled the sealing wiper 78 of Anderson downwardly and inwardly by about 20 degrees, as taught by Eddy, for the predictable result of providing an improved sealing fit over imperfection in the container rim.
Regarding claim 7, Anderson further discloses the tip of an uppermost annular sealing ridge 92 of the plurality of annular sealing ridges is located below a bottom end of the single, flexible sealing wiper 78 appendage in response to the single, flexible sealing wiper appendage being in a non-deformed position (fig. 9).
Regarding claim 8, the modified Anderson fails to disclose: an uppermost point at which the uppermost annular sealing ridge meets said inner surface is located In re Rose, 105 USPQ 237 (CCPA 1955) and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 10-12, the modified Anderson fails to disclose: a distance between the interior top wall and the tip of the lowermost annular sealing ridge of the plurality of annular sealing ridges is 0.566 inches, and a distance between the tip of each annular sealing ridge of the plurality of annular sealing ridges and the inner surface is 0.24 inches.  
However, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,380,304) in view of Eddy (US 3,255,907) as applied to claim 6 above, further in view of Luburic (US 8,459,486).

Luburic teaches a top surface 220a of an annular ledge 220 of a lid being flat (fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the top surface of the annular ledge 82 of the modified Anderson, flat, as taught by Luburic, for the predictable result of providing better engagement between the lid and the container. 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Burney (US 7,963,419) in view of McCarthy (US 4,248,356) further in view of Antal (US 9,051,095).
Regarding claim 1, Burney in figs. 1-4 discloses a closure 1 (capable of closing an open-top container having a sidewall ending in an outwardly protruding top rim having a substantially flat top surface) comprising:
a molded plastic body having a center deck 6 and an integral annular peripheral channel portion with radially spaced apart inner and outer annular walls defining an inverted annular U-shaped channel 7 having an interior inner top and outer surfaces 10, 24 being configured for lockingly receiving said top rim and a portion of said sidewall in a plug fit;

said interior inner surface having a primary seal for cooperation with the interior wall of said container provided by annular sealing ridge 18 formed  on said inner surface to lie sealingly against an inner sidewall surface of said pail to form said primary seal; and
flexible sealing wiper appendage 11, 12 integrally depending from the interior top wall of said inverted U-shaped channel and angled downwardly and outwardly toward said outer surface and opposite the primary seal so as to deformingly contact the top surface of said outwardly protruding rim when said rim is fully inserted into said channel to form a secondary seal with said container which the secondary seal reacts to pressure within the container to increase in sealing effect.
Burney fails to disclose the sealing wiper appendage 11, 12 discussed above being single and angled inwardly toward said interior inner surface; and the annular sealing ridge 18 being a plurality of annular sealing ridges.
However, McCarthy teaches a method of improving gas tightness of a seal by providing a single inwardly or outwardly angled sealing fin 36 (figs. 3a and 3b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the sealing wiper appendage 11, 12 of Burney, single and angled inwardly, for the predictable result of providing the desired seal without having multiple fins to reduce the cost of material and manufacturing. Also, it has been held that when a patent claims a structure already known in the prior art that is altered 
Further, Antal teaches a plurality of flexible ribs 70 used to add to the effectiveness of a seal with an inside wall 46 (fig. 8 and col. 7, lines 41-44).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the sealing ridge 18 of the modified Burney, a plurality of flexible ribs, for the predictable result of adding the effectiveness of the seal as taught by Antal in col. 7, lines 41-44.  Also, it has been held that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1395 (citing United States v. Adams, 383 U.S. 50-51, 148 USPQ 479, 483 (1966)).
Regarding claim 2, Burney further discloses the entirety of the closure is molded from high density polyethylene (col.1, lines 20-24).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burney (US 7,963,419) in view of McCarthy (US 4,248,356) and Antal (US 9,051,095) as applied to claim 1 above, further in view of Culver (US 3,802,590).
Regarding claim 3-5, Burney further discloses the sealing wiper appendage 11, 12 having a root and a length (fig. 3) but the modified Burney fails to disclose:
 the ratio of the length dimension to the root dimension being approximately 4.25:1;

the wiper appendage angle inwardly toward said inner wall by about 20°.
However, Culver teaches a sealing flange 56 having a length of about 0.16 inch, a root dimension of about 0.12 inch and being angled by about 45 degrees (fig. 3 and col. 6, lines 62-67 and col. 7, lines 1-5).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the ratio of the length dimension to the root dimension approximately 4.25:1; the length of the appendage about 0.170” and the inward angle about 20 degrees, since the claimed values are merely an optimum or workable range as evidenced by Culver.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. 
Applicant argues that Burney teaches away from using a single sealing wiper because Burney requires at least two ribs to provide effective sealing. However, McCarthy teaches that an effective sealing could also be achieved by one rib by improving sealing fit over imperfections in the container rim (figs. 3a-3b and col. 4, lines 41-46).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735